DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 17-18 are objected to because of the following informalities: 
In claim 4, “wherein ridges” should read “wherein the ridges”
In claim 17, “The socket of claim 1” should read “The adapter of claim 1”
In claim 18, “The socket of claim 1” should read “The adapter of claim 1”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim calls out “the first end is disposed within the opening of the third end” but the drawings do not support this. For the  –.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-12, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demaretz (US20130341069).
Regarding claim 1, Demaretz teaches an electrically isolated adapter comprising: a drive body (Fig. 2 element 14; Abstract second head = drive body) made of first metallic material (Paragraph 0026) extending along a common axis (Fig. 2), the drive body comprising a drive head configured to interface with a socket or fastener (Fig. 2 element 50; Paragraph 0033 coupling means = drive head); a driven body (Fig. 2 element 12; Abstract first head = driven body) made of a second metallic material (Paragraph 0026) extending along the common axis (Fig. 2), the driven body having a drive receiver configured to interface with a protrusion of a driving tool (Fig. 2 element 24; Paragraph 0029 coupling means = drive receiver); and an isolation assembly formed of insulating material disposed between the drive body and the driven body (Combination of Fig. 2 element 16 and Fig. 5 elements 380 and 382) wherein the insulating material has a resistance to electrical current that is higher than the resistance to electrical current of at least one of the first metallic material and the second metallic material (Abstract 
Regarding claim 2, Demaretz teaches the adapter of claim 1, wherein the drive body comprises a drive body shaft extending away from the drive head along the common axis (Fig. 2 combination of elements 34 and 40), wherein the driven body comprises a drive body receiver (Fig. 2 element 28; Paragraph 0030 recesses = drive body receiver) formed by sidewalls that extend parallel to the common axis away from a base portion (Fig. 2 element 30; Paragraph 0030 lateral faces = sidewalls), and wherein the drive body shaft is received inside the drive body receiver with the isolation assembly separating the drive body from the driven body (Figs. 1 and 2, elements 40 fit in elements 28 and element 16 separates elements 40 and 28).
Regarding claim 3, Demaretz teaches the adapter of claim 2, wherein the drive body shaft includes a plurality of splines that extend parallel to the common axis (Fig. 2 element 40; Paragraph 0032 lugs = splines) with a corresponding plurality of trenches formed therebetween (Fig. 2 element 42; Paragraph 0032 recesses = trenches), wherein the sidewalls comprise ridges formed inwardly from the sidewalls toward the common axis and extending parallel to the common axis (Fig. 2 elements 26, Paragraph 0030 lug = ridge) , the ridges having recesses formed therebetween (Fig. 2 elements 28, Paragraph 0030 recess = recess).
Regarding claim 4, Demaretz teaches the adapter of claim 3, wherein the splines of the drive body shaft face corresponding ones of the recesses of the driven body, and 2wherein ridges of the driven body face corresponding ones of the trenches of the drive body (Figs. 1 and 2).

Regarding claim 6, Demaretz teaches the adapter of claim 5, wherein the isolation assembly further comprises an outer cup extending around peripheral edges of the sidewalls and the base portion (Combination of Fig. 4 element 270 and Fig. 5 elements 380 and 382 = outer cup), and wherein the outer cup receives the fluted separator therein such that a first end of the fluted separator is operably coupled to an interior portion of the outer cup (Fig. 4 element 270, Paragraph 0050 outer peripheral wall = interior portion of the outer cup; Paragraph 0052 states that a thick outer insulating coating (380) is integral to the adapter except at both coupling ends. Therefore, examiner considers element 270 to be an interior portion of the outer cup which is operably coupled to the fluted separator).
Regarding claim 7, Demaretz teaches the adapter of claim 6, wherein a separation base is disposed at a second end of the fluted separator, the separation base being disposed between the base portion and the drive body shaft (Fig. 2 elements 54 and 56; Paragraph 0035 traverse end faces = separation base).
Regarding claim 8, examiner has determined this to be a product by process claim. Therefore, the fluted separator and base portion structure covered by the claim is not expressly limited by the process steps set forth in the claim. Demaretz teaches the adapter of claim 7, wherein the fluted separator and the base portion are injection molded into a gap defined between the drive body shaft and the driven body. The fluted separator (Fig. 2 element 16) and base portion (Fig. 2 element 30) of Demaretz constitutes the same structure as disclosed by applicant (see Figs. 1 and 2). Both the fluted 
Regarding claim 9, Demaretz teaches the adapter of claim 6, wherein a width of the fluted separator and a width of the outer cup are substantially equal (Figs. 3 and 4; since no specific portion of the outer cup or the fluted separator was called out for the width measurement examiner took the width measurement of the outer cup to be the thickness of element 270 (outer peripheral wall) from Fig. 4 and the width measurement of the fluted separator to be the thickness of element 158 (radial ribs) from Fig. 3. Paragraph 0050 states that the thickness of the outer peripheral wall is substantially equal to the ribs.)
Regarding claim 11, Demaretz teaches the adapter of claim 5, wherein torque is transmitted from the splines to the ridges via the fluted separator (Figs. 1 and 2).
Regarding claim 12, Demaretz teaches the adapter of claim 6, wherein a width of the fluted separator and a width of the outer cup are substantially equal (Figs. 3 and 4; since no specific portion of the outer cup or the fluted separator was called out for the width measurement examiner took the width measurement of the outer cup to be the thickness of element 270 (outer peripheral wall) from Fig. 4 and the width measurement of the fluted separator to be the thickness of element 158 (radial ribs) from Fig. 3. Paragraph 0050 states that the thickness of the outer peripheral wall is substantially equal to the ribs).
Regarding claim 16, Demaretz teaches the adapter of claim 1, wherein a maximum diameter of the drive body shaft is greater than a minimum diameter of the driven body at the portion of the driven body at which the sidewalls are disposed (Fig. 2, maximum diameter of drive body shaft = maximum diameter of element 34 and minimum diameter of the driven body at which the sidewalls are disposed = minimum diameter of a circle drawn around the outer edge, closest to the center of the body, of elements 30).

Regarding claim 19, Demaretz teaches a driver extension comprising: a head (Fig. 2 element 14; Abstract second head = head) having a first end configured to mate with a driver (Fig. 2 element 50; Paragraph 0033 coupling means = first end) and a second end (Fig. 2 element 38; Paragraph 0031 second inner face = second end) having a plurality of splines disposed around an outer circumference of the second end (Fig. 2 element 40; Paragraph 0032 lugs =plurality of splines), the head being made of a first material (Paragraph 0026); a tail (Fig. 2 element 12; Abstract first head = tail) having a third end (Fig. 2 element 22) having an opening (Fig. 2 opening is defined by the areas of element 22 between the lugs (26)) and a plurality of trenches disposed around a circumference of the open end (Fig. 2 element 28; Paragraph 0030 recesses = plurality of trenches; based on definition of opening, plurality of trenches is being defined as a subset of the opening) and a fourth end configured to mate with a driven body (Fig. 2 element 20; Paragraph 0028 first outer face = fourth end; element 24 allows for mating with a driven body), the tail being made of a second material (Paragraph 0026); a body (Combination of Fig. 2 element 16 and Fig. 5 elements 380 and 382) made of a material that has a resistance to electrical current that is greater than the resistance to electrical current of at least one of the first material and second material (Abstract and Paragraph 0027, language in abstract as well as paragraph 0027 infers that the material is of greater electrical resistance than at least of the first and second material), the body being at least partially disposed between the head and the tail (Figs. 1 and 2 element 16); wherein the second end is disposed within the opening of the third end (Figs. 1 and 2, elements 40 fit in elements 28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Demaretz (US20130341069).
Regarding claim 13, Demaretz teaches the adapter of claim 3, wherein a diameter of the drive head corresponds to a diameter of a cylindrical core of the drive body shaft (Fig. 2 element 48, Paragraph 0033 cylindrical shaft = cylindrical core). Demaretz fails to teach the splines extend away from the cylindrical core by about 5% to about 25% of the diameter of the cylindrical core. Increasing the shaft thickness would make the splines (240) fall within the range of about 5-25% of diameter. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the shaft thicker to connect to a larger sized socket.
Regarding claim 14, Demaretz teaches the adapter of claim 1. Demaretz fails to teach a length of each of the drive body and the driven body is between three and four times a length of the drive head, a length of the adapter is between about four and five times the length of the drive head. While not particularly called out, in Fig. 2 it appears that the drive body and driven body are between three and four times the length of the drive head, and in Fig. 1 it appears that the length of the adapter is between 
Regarding claim 15, Demaretz teaches the adapter of claim 1. Demaretz fails to teach a width of the drive body is less than 50% larger than a width of the drive head, and wherein a width of the adapter is less than three times the width of the drive head. Increasing the width of the drive head would make the drive body less than 50% larger than a width of the drive head and would make the adapter less than three times the width of the drive head. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to increase the width of the drive head to connect to a larger sized socket.
Regarding claim 20, Demaretz teaches the driver extension of claim 19 further comprising a second plurality of trenches disposed on the outer circumference of the second end (Fig. 2 element 42; Paragraph 0032 recesses = second plurality of trenches). Demaretz fails to teach the second plurality of trenches and the plurality of splines cooperating to form a repeating sinusoid around the outer circumference of the second end. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the second plurality of trenches and the plurality of splines cooperate to form a repeating sinusoid around the outer circumference of the second end because this shape would allow for a better machining tolerance and reduced wear.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 10, the closest art of record Demaretz (US20130341069) does not teach, suggest, or make obvious in combination with the additional elements of each claim a diameter of the drive body shaft is less than a diameter of the drive body receiver by a distance equal to a width of the fluted separator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659.  The examiner can normally be reached on Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723